IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-77,782-01


ROBERT L. JOHNSON, Relator

v.

TARRANT COUNTY DISTRICT CLERK, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 1260997
FROM TARRANT COUNTY


Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court. In it, he contends that he filed an application for a writ of habeas corpus
in Tarrant County, that more than 35 days have elapsed, and that the application has not yet been
forwarded to this Court.
	In these circumstances, additional facts are needed. Respondent, the District Clerk of Tarrant
County, is ordered to file a response, which may be made by submitting the record on such habeas
corpus application filed under Article 11.07 of the Code of Criminal Procedure, submitting a copy
of a timely filed order which designates issues to be investigated (see McCree v. Hampton, 824
S.W.2d 578, 579 (Tex. Crim. App. 1992)), or stating that Relator has not filed an application for a
writ of habeas corpus under Article 11.07 in Tarrant County. Should the response include an order
designating issues, proof of the date the district attorney's office was served with the habeas
application shall also be submitted with the response. Should the response state that no application
has been filed under Article 11.07, the response should indicate whether Relator has any other habeas
corpus applications pending in Tarrant County. This application for leave to file a writ of mandamus
shall be held in abeyance until Respondent has submitted the appropriate response. Such response
shall be submitted within 30 days of the date of this order.


Filed: July 18, 2012
Do not publish